Citation Nr: 1828702	
Decision Date: 05/10/18    Archive Date: 05/18/18

DOCKET NO.  13-00 750	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Entitlement to service connection for acne.
  
2.  Entitlement to an initial rating in excess of 30 percent for a depressive disorder, not otherwise specified, from October 4, 2010.
 
3.  Entitlement to a total disability evaluation based on individual unemployability due to service connected disorders.


REPRESENTATION

Appellant represented by:	Adam Neidenberg, Esq. 


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Joseph Montanye, Associate Counsel 


INTRODUCTION

The Veteran served on active duty from November 1966 to October 1970.
 
These matters come to the Board of Veterans' Appeals (Board) from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  

In July 2015, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of that hearing is of record.

The Board remanded the claim of entitlement to service connection for acne in February 2016 for a hearing.  In November 2017, the Veteran submitted a written withdrawal of this hearing request. 

A review of the record reveals that the appellant may be claiming entitlement to service connection for diabetic foot ulcers, and diabetic peripheral neuropathy secondary to his service connected diabetes.  As such, the RO should provide the Veteran the appropriate claim form for a formal claim to be filed.   

The issues of entitlement to increased rating for a depressive disorder and entitlement to a total disability evaluation based on individual unemployability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A chronic skin disorder manifested by acne was not demonstrated inservice, the Veteran's medical records do not indicate a diagnosis of chloracne or other acne form disease consistent with chloracne, and acne is not otherwise shown to be related to service.


CONCLUSION OF LAW

Chronic acne was not incurred or aggravated inservice, and chloracne may not be presumed to have been so incurred.  38 U.S.C. §§ 1110, 1116, 5107 (2012); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

With respect to the Veteran's claim herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (2012); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2017).

Acne

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303. 

Establishing service connection generally requires evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and 
(3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.  Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303 (d). 

Under 38 C.F.R. § 3.303 (b), entitlement to service connection may be demonstrated by showing a continuity of symptomatology since service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  A continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997).  An award of service connection based solely on continuity of symptomatology only applies to the listed chronic disabilities in 38 C.F.R. § 3.309 (a).  See Walker v. Shinseki, 708 F.3d 1331, 1336-37 (Fed. Cir. 2013).

For purposes of establishing service connection for a disability resulting from exposure to a herbicide agent, a veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam War shall be presumed to have been exposed during such service to a herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during service. 38 U.S.C. § 1116 (f).  The Veteran served in the Republic of Vietnam during the war, and it is presumed that he was exposed to Agent Orange.  38 C.F.R. § 3.307 (a)(6)(iii). 

If a veteran was exposed to an herbicide agent (to include Agent Orange) during active military, naval, or air service chloracne shall be service-connected if the disorder was compensably disabling within one year of a veteran's departure from the Republic of Vietnam, and if requirements of 38 C.F.R. § 3.307 (a)(6) are met, even if there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307  (d) are also satisfied. 38 C.F.R. § 3.309 (e).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (b); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

The Veteran claims entitlement to service connection for acne, to include as due to service, due to in-service herbicide exposure.  The Veteran claimed a long history of acne in his initial claim.

The Veteran's service treatment records contain no diagnosis or treatment for a skin disorder.  

At a March 1982 VA examination the appellant's skin did not show signs of acne, and acne was not diagnosed.

A VA medical treatment record from December 2008 mentions an eight-year history of intermittent pustules on the face and neck and listed the condition as stable acne.  Physical examination revealed several small papules on the face, but no vesicles, pustules or blackheads. A diagnosis of chloracne was not offered.  

Issues with the skin on his face were again raised by the Veteran in July 2015. 

Here, there is no evidence that the Veteran has ever been diagnosed with chloracne or an associated acneform disease.  Even if the pustules on his face and neck mentioned in 2008 may be a related condition, they were diagnosed long after the Veteran's last potential exposure to an herbicide agent.  As such, in this case chloracne may not be presumptively service-connected due to exposure to an herbicide agent. 

The United States Court of Appeals for the Federal Circuit has held that when a claimed disorder is not included as a presumptive disorder, direct service connection may nevertheless be established by demonstrating that the disease was in fact "incurred" during service by proof of direct causation.  See Combee v. Brown, 34 F.3d 1039, 1042 (Fed Cir. 1994).  Here, there is no indication that the Veteran suffered from a skin disorder in service.  Still, as exposure to herbicides has been found on the record, this may serve as an in-service event.  

The salient question is whether there is a nexus between the Veteran's skin disability and his exposure.  In this case, apart from the Veteran's lay statements, there is no competent evidence of record that tends to associate any skin disability, to include acne with his military service.  While the Veteran is competent to provide statements regarding what he has experienced, he is not competent to relate any skin disability to exposure to herbicides or to his military service as that is a medical question, involving the interaction of complex body systems.  Therefore, the Veteran's opinion as to a nexus is afforded no probative value.  Without competent evidence of a nexus, direct service connection for the acne must be denied. 

The Board finds that the preponderance of the evidence is against granting service connection.  See 38 C.F.R. 3.303 (a).  The benefit of the doubt doctrine is not applicable in this case as there is no doubt to be resolved.  38 U.S.C. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).


ORDER

Entitlement to service connection for acne is denied.


REMAND

At his July 2015 videoconference hearing, the Veteran testified that the symptoms of his depressive disorder had become worse since his August 2013 VA examination.  The Veteran has also criticized the accuracy of the information in the most recent examination report.  The Veteran testified that the examination was scheduled at a facility far away from his home.  To make the journey to the examination facility tolerable, the Veteran took pain medications which, he explained, prevented him from giving more than short, simple answers to the examiner's questions.  

Of the remaining psychiatric examination reports in the file, dated March 2011 and November 2011, the first report confusingly indicates the presence of hypervigilance and exaggerated startle response in one section (entitled "PTSD symptoms") but then denies the presence of both symptoms in a later section.  The second report, which indicates alcohol abuse as the only current psychiatric diagnosis, is not helpful for the purpose of rating the Veteran's depressive disorder, particularly because that examiner does not explain whether it is at least as likely as not that any alcohol abuse is caused or aggravated by a service connected disorder.

In the February 2016 Board remand a new VA examination was ordered.  It appears that this examination never took place.  Accordingly, the RO did not substantially comply with remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).  Under these circumstances, the Veteran's claim for an increased initial rating for his depressive disorder will be remanded for a new examination.   
 
As was discussed in the previous remand, the Veteran raised the claim of entitlement to a total disability evaluation based on individual unemployability due to service connected disorders when he asserted in writing that it was difficult for him to keep a job due to his service-connected psychiatric disorder.  Additionally, as noted in the introduction additional claims may be pending.  As such, adjudication of the claim of entitlement to individual unemployability benefits is deferred.  

Accordingly, the case is REMANDED for the following action:

1.  The Veteran must be afforded a VA psychiatric examination.  The examiner is to be given access to the VBMS file, Virtual VA file, and a copy of this remand.  In accordance with the latest worksheets for rating psychiatric disorders, the examiner is to provide a detailed review of the appellant's pertinent psychiatric history, current complaints, and the nature and extent of any current disability due to depression.  If more than one psychiatric disorder is diagnosed, the examiner must attempt to distinguish the pathology caused by depression from any other diagnosed psychiatric disorder.  If the symptoms cannot be distinguished that fact should be so stated and an explanation why provided.  Based on his or her review of the records and previous examination reports, the examiner must offer an opinion addressing whether there has been an increase in the severity of the Veteran's depression since October 4, 2010.  If so, the examiner must state when those changes either for the better or for the worse have occurred.  The examiner must also discuss the impact, if any, of the Veteran's psychiatric disorder on his ability to work.  The examiner must specifically opine whether it is at least as likely as not, i.e., is there a 50/50 chance, that the Veteran has PTSD related to his military service to include service in the Republic of Vietnam.  In this respect the record shows that the appellant was wounded in action.  A complete rationale for any opinion offered must be provided.

2.  The AOJ must notify the Veteran that it is his responsibility to report for the examination scheduled, and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  If the Veteran does not report for the scheduled examination, documentation must be obtained and associated with the claims file that shows that notice scheduling the examination was sent to his last known address.

3.  Once the above actions have been completed, together with any other development indicated by any response received because of the actions taken above, to include any development triggered by the Veteran's formal submission of additional claims as referenced in the introduction section, the claims on appeal must then be readjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


